 



Exhibit 10.3(b)

 

  July 15, 2014

1347 Capital Corp.

150 Pierce Road, 6th Floor

Itasca, IL 60143

 

EarlyBirdCapital, Inc.

275 Madison Avenue, 27th Floor

New York, New York 10016

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between 1347
Capital Corp., a Delaware corporation (the “Company”), and EarlyBirdCapital,
Inc., as Representative (the “Representative”) of the several Underwriters named
in Schedule I thereto (the “Underwriters”), relating to an underwritten initial
public offering (the “IPO”) of the Company’s units (the “Units”), each comprised
of one share of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”), one right (“Right”) to receive one-tenth of one share of Common
Stock upon consummation of the Company’s initial Business Combination, and one
warrant to purchase one-half of one share of Common Stock (“Warrant”). Certain
capitalized terms used herein are defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a stockholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, her or it, whether acquired before, in or after the IPO, in favor
of such Business Combination.

 

2.(a) In the event that the Company fails to consummate a Business Combination
within 18 months from the closing of the Company’s IPO (or within 24 months if
the Company has entered into a letter of intent or definitive agreement with a
target business for a Business Combination within 18 months from the closing but
such Business Combination has not yet been consummated within such 18-month
period), the undersigned shall take all reasonable steps to (i) cause the
Company to cease all operations except for the purpose of winding up, (ii) as
promptly as possible, but no more than ten business days after the expiration of
such period, redeem 100% of the outstanding IPO Shares for a pro rata portion of
the funds held in the Trust Account and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
holders of Common Stock and the Board of Directors, cause the Company to
dissolve and liquidate, subject (in the case of (ii) and (iii) above) to the
Company’s obligations under Delaware law to provide for claims of creditors and
the requirements of other applicable law.

 

(b) The undersigned hereby waives (i) any and all right, title, interest or
claim of any kind in or to any funds in the Trust Account with respect to his,
her or its Insider Shares and shares of Common Stock included in the Private
Units if the Company fails to consummate a Business Combination within the
requisite time period or (ii) their conversion rights with respect to shares of
Common Stock held by him her or it in connection with the completion of a
Business Combination. The undersigned acknowledges and agrees that there will be
no distribution from the Trust Account with respect to any Rights or Warrants
held by the undersigned, all of which will terminate on the Company’s
liquidation.

 



 

 



  

(c) In the event of the liquidation of the Trust Account, Kingsway Financial
Services Inc. (“Kingsway”) and Fund Management Group LLC (“FMG”) jointly and
severally agree to indemnify and hold harmless the Company against any and all
loss, liability, claims, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by any vendor for services rendered or products sold to
the Company, or by any target business with which the Company has discussed
entering into an agreement for a Business Combination, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount of funds in the Trust Account to below $10.00 per IPO Share;
provided that such indemnity shall not apply if such vendor or prospective
target business has executed an agreement waiving any right, title, interest or
claim of any kind they may have in or to any monies held in the Trust Account
and to any claims under the Company’s indemnity of the underwriters of the IPO
against certain liabilities, including liabilities under the Securities Act.

 

3.The undersigned will escrow all of his, her or its Insider Shares pursuant to
the terms of a Stock Escrow Agreement which the Company will enter into with the
undersigned and an escrow agent acceptable to the Company.

 

4.In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or entity, any suitable
opportunity to acquire a target business, until the earlier of (i) the
consummation by the Company of a Business Combination and (ii) 24 months from
the date of the prospectus for the IPO, subject to any pre-existing fiduciary
and contractual obligations the undersigned might have to another entity.

 

5.The undersigned acknowledges and agrees that prior to entering into a Business
Combination with a target business that is affiliated with any Insiders of the
Company or their Affiliates, such transaction must be approved by a majority of
the Company’s disinterested independent directors and the Company must obtain an
opinion from an independent investment banking firm that such Business
Combination is fair to the Company’s unaffiliated stockholders from a financial
point of view.

 

6.Neither the undersigned, any member of the immediate family of the
undersigned, nor any Affiliate of the undersigned will be entitled to receive
and will not accept any fees, reimbursements or other cash payments prior to, or
for services rendered in order to effectuate, the consummation of the Business
Combination; provided that the Company shall be allowed (i) to repay at the
consummation of a Business Combination a non-interest bearing loan in an
aggregate amount of $125,000 made to the Company by 1347 Investors LLC to cover
the IPO expenses, (ii) to pay $10,000 per month to 1347 Capital LLC for office
space and related services, subject to adjustment as described in the
Registration Statement, (iii) to repay working capital loans made to the Company
upon consummation of a Business Combination or, at the discretion of the lender,
with respect to up to an aggregate of $500,000 of working capital loans from all
lenders, by converting such loans into Private Units at a price of $10.00 per
unit, as more fully described in the Registration Statement, and (iv) reimburse
the undersigned and any Affiliate of the undersigned for their out-of-pocket
expenses incurred in connection with identifying, investigating and consummating
a Business Combination.

 

7.Neither the undersigned, any member of the immediate family of the
undersigned, nor any Affiliate of the undersigned will be entitled to receive or
accept a finder’s fee or any other compensation in the event the undersigned,
any member of the immediate family of the undersigned or any Affiliate of the
undersigned originates a Business Combination.

 

8.The undersigned has full right and power, without violating any agreement by
which he, she or it is bound, to enter into this letter agreement.

 

9.The undersigned hereby waives his, her or its right to exercise conversion
rights with respect to any shares of Common Stock owned or to be owned by the
undersigned, directly or indirectly, whether purchased by the undersigned prior
to the IPO, in the IPO or in the aftermarket, and agrees that he, she or it will
not seek conversion with respect to, or otherwise sell, such shares in
connection with any vote to approve a Business Combination with respect thereto.

 



 

 



  

10.The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Article Sixth of the Company’s Amended and Restated Certificate of
Incorporation that would affect the substance or timing of the Company’s
obligation to redeem 100% of the IPO Shares if the Company does not complete a
Business Combination within the requisite time period, unless the Company
provides its public stockholders with the opportunity to redeem their IPO Shares
upon approval of any such amendment at a per-share price, payable in cash, equal
to the aggregate amount then on deposit in the Trust Account, including interest
earned on the funds held therein and not previously released to the Company to
pay its franchise and income taxes, divided by the number of then outstanding
IPO Shares.

 

11.In the event that the Company does not consummate a Business Combination and
must liquidate and its remaining net assets are insufficient to complete such
liquidation, the undersigned agrees to advance such funds necessary to complete
such liquidation and agrees not to seek repayment for such expenses.

 

12.This letter agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him, her or it arising out of or
relating in any way to this letter agreement (a “Proceeding”) shall be brought
and enforced in the courts of the State of New York of the United States of
America for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive, and (ii) waives any
objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.

 

13.As used herein, (i) “Affiliate” shall have the meaning given to such term in
Rule 405 under the Securities Act of 1933, as amended, (ii) a “Business
Combination” shall mean a merger, share exchange, asset acquisition, stock
purchase, recapitalization, reorganization or other similar business combination
with one or more businesses or entities; (iii) “Insiders” shall mean all
officers, directors and stockholders of the Company immediately prior to the
IPO; (iv) “Insider Shares” shall mean all of the shares of Common Stock of the
Company acquired by an Insider prior to the IPO; (v) “IPO Shares” shall mean the
shares of Common Stock issued in the Company’s IPO; (vi) “Private Units” shall
mean (x) the Units purchased in the private placement taking place
simultaneously with the consummation of the Company’s IPO, (y) the additional
Units that will be purchased in a private placement upon the full or partial
exercise of the underwriter’s over-allotment option for the Company’s IPO and
(z) Units issued upon conversion of up to $500,000 in working capital loans made
to the Company by the Insiders; (vii) “Registration Statement” means the
registration statement on Form S-1 filed by the Company with respect to the IPO;
and (viii) “Trust Account” shall mean the trust account into which a portion of
the net proceeds of the Company’s IPO will be deposited.

 

14.Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

15.No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This letter agreement shall be binding on the
parties hereto and any successors and assigns thereof.

 

16.The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO.

 



 

 

   

  Sincerely,       KINGSWAY FINANCIAL SERVICES INC.       By: /s/ Larry G.
Swets, Jr.    

Name: Larry G. Swets, Jr.

Title: President and Chief Executive Officer

 

Acknowledged and Agreed:       1347 CAPITAL CORP.       By:    /s/ Gordon G.
Pratt     Name: Gordon G. Pratt     Title: President, Chief Executive Officer
and Director  

 

[Signature page to Letter Agreement]

 



 

